              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 ONTARTIO D. FONDREN,

                           Plaintiff,
 v.                                                Case No. 18-CV-1174-JPS

 JAY VAN LANEN and SUSAN PETERS,                                   ORDER

                           Defendants.


1.     INTRODUCTION

       Plaintiff Ontario Fondren (“Fondren”), a prisoner proceeding pro se,

brings this action pursuant to 42 U.S.C. § 1983 alleging that his civil rights

were violated. Specifically, Fondren alleges that Defendant Jay Van Lanen

(“Van Lanen”), an officer at Green Bay Correctional Institution (“GBCI”),

wantonly ignored a long-standing medical restriction requiring him to be

handcuffed in front of his body, causing him pain and exacerbating his

previous shoulder injury. He also alleges that Defendant Susan Peters

(“Peters”), a nurse at GBCI, subsequently removed Fondren’s cuffing

restriction without medical reason and failed to provide adequate medical

treatment for his newly exacerbated shoulder injury. The Court permitted

Fondren to proceed on Eighth Amendment claims against Van Lanen and

Peters for deliberate indifference to his serious medical need.

       Van Lanen and Peters have each filed a motion for summary

judgment, (Docket #54 and #60), and those motions are fully briefed and

ripe for adjudication. For the reasons explained below, Van Lanen’s motion
will be denied and Peters’ motion will be granted in part and denied in part.

This case will proceed to trial.

2.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016). The court must not weigh the evidence presented

or determine credibility of witnesses; the Seventh Circuit instructs that “we

leave those tasks to factfinders.” Berry v. Chi. Transit Auth., 618 F.3d 688, 691

(7th Cir. 2010). The party opposing summary judgment “need not match

the movant witness for witness, nor persuade the court that [his] case is

convincing, [he] need only come forward with appropriate evidence

demonstrating that there is a pending dispute of material fact.” Waldridge

v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

3.     RELEVANT FACTS

       During all times relevant to this suit, Fondren was incarcerated at

GBCI. Fondren injured his left shoulder in May 2010. He had shoulder

surgery in February 2014, and in July 2014 he was diagnosed with chronic

left ulnar sensory nerve mononeuropathy. In December 2014, Fondren

underwent a successful Guyon canal release surgery. As a result of his


                                   Page 2 of 12
surgeries, Fondren’s mobility in his left arm was limited. So, on March 10,

2015, a member of the health services unit (“HSU”) at GBCI placed Fondren

on a “cuff in front” restriction that required him to be restrained with his

hands in front of his body.

       Fondren continued to suffer from left shoulder stiffness, and he

underwent shoulder manipulation procedures in October 2016 and July

2017. After the July procedure, the treating doctor ordered physical therapy

but did not place any restrictions on Fondren’s use of his left arm. Fondren

underwent physical therapy throughout 2016 and 2017. In August 2017,

Fondren refused to do any further physical therapy for his left shoulder,

despite recommendations to continue. In September 2017, Fondren refused

his follow-up orthopedic appointments for his left shoulder.

       In November 2017, Fondren was in the restrictive housing unit

(“RHU”) because he had thrown a typewriter during an altercation with an

officer. On November 21 at about 11:25 a.m., Van Lanen was notified by a

sergeant in the RHU that Fondren had thrown cups of Ensure protein drink

on two correctional officers during afternoon medication pass. Van Lanen

was also told that the officers heard verbal threats that they believed came

from Fondren, but those threats may have come from another inmate.1

       After being informed of the incident, Van Lanen went to Fondren’s

cell with four other officers. Van Lanen told Fondren he needed to submit

to a strip search, and Fondren complied. After the strip search, Van Lanen

decided to put Fondren into control placement, which would mean

       1In later disciplinary proceedings, Fondren admitted he knocked over cups
of Ensure but said he did not intend for the contents to get on the officers. At a
conduct report hearing, the hearing officer believed Fondren was probably telling
the truth, and therefore found him guilty only of disruptive conduct, not
assaulting employees. Fondren was also found guilty of threatening an officer.


                                  Page 3 of 12
escorting him to another cell. It is general practice at GBCI to restrain

inmates behind the back for safety and security reasons, particularly if the

inmate has assaulted staff members. Van Lanen claims that based on the

information he received about Fondren having assaulted staff and having

made verbal threats to their safety, he determined that Fondren needed to

be restrained in the back for the safety and security of staff members. Van

Lanen was aware of Fondren’s “cuff in front” medical restriction, but he

says that he believed following the restriction in this case would pose a

security risk. So, he resolved to cuff Fondren in the back with an extension,

accomplished by using an extra set of cuffs.

       Here, the defendants’ stories diverge. Van Lanen claims that he

contacted Peters in the HSU before cuffing Fondren to determine if using an

extra handcuff behind Fondren’s back would accommodate Fondren’s

medical need. He says that he received Peters’ approval to cuff Fondren in

this manner, and he directed other officers to do so. Peters, on the other

hand, says that when she received the call, she “was advised that for safety

and security reasons, including the assault on security staff officers,

Fondren had been placed in handcuffs behind his back. Staff security then

contacted the [HSU] to request an order for the continued use of cuffing from

behind due to the concerns stated above.” (Docket #63-3 at 1–2) (emphasis

added). This dispute cannot be resolved on the current record.

       Peters then revised Fondren’s medical restriction from “cuff in front”

to “cuff in back with extension.” She did not physically examine him before

making this change. Peters says that, taking into consideration both

Fondren’s medical needs and officer safety, she determined that cuffing in

back was appropriate, so long as an extension was used. Peters claims to

have examined Fondren several times before the November 21 incident and


                                Page 4 of 12
says she was familiar with his medical condition. Fondren disputes this,

claiming Peters had never physically examined him with respect to his

shoulder, neck, or arm prior to that date. The record does not contain

evidence of any examination by Peters prior to November 21. Fondren

claims that when he put his hands behind him to be cuffed, he heard two

cracking sounds in his shoulder and felt intense pain, and that his shoulder

swelled up. He was then escorted to a control placement cell.

      The next day, November 22, 2017, a nurse went to see Fondren

regarding his shoulder pain; she examined him, ordered ice for his

shoulder, and scheduled a follow-up appointment with Peters. One week

later, on November 28, 2017, Peters saw Fondren to evaluate his shoulder

but was unable to complete the physical examination because Fondren

reported pain. Peters referred Fondren to physical therapy for further

evaluation and treatment. Fondren underwent an x-ray which revealed no

acute injuries, though Fondren points out that nerve damage and arthritis

would not appear on an x-ray.

      On December 15, 2017, Fondren had a physical therapy visit with Gil

Haight (“Haight”), who made notes regarding Fondren’s range of motion.

Haight did not, in his written notes, order an elbow brace. Fondren claims

Haight verbally recommended to Peters that Fondren wear a brace, but he

produced no evidence of this. Peters did not get a brace for Fondren.

Fondren saw Haight again on January 12, 2018; again, Haight did not order

a brace, but again, Fondren says that he verbally recommended one.

Between these two visits, on December 19, 2017, Peters reinstated Fondren’s

cuff-in-front restriction. She says she did so because Fondren had reported

a decreased range of motion, and because it was her understanding that the




                                Page 5 of 12
issues that caused him to be moved to the RHU had resolved. See (Docket

#58-2 at 2).

       Peters continued to see Fondren regularly for various medical needs.

On February 6, 2018, Fondren saw Peters for left shoulder pain, along with

other ailments. She discussed his treatment plan, and he pressed to be seen

by a specialist. Peters noted that she would contact Haight and Fondren’s

former surgeon, which it appears she did. The next day, Peters, Haight, and

another nurse met with Fondren to discuss his shoulder. During the visit,

Fondren agreed to a plan of care that included him getting an

electromyography (“EMG”) test, which assesses the health of muscles and

the nerve cells that control them. Fondren claims he asked Peters for a brace

and she said she would look into it. On April 18, 2018, Fondren underwent

an EMG, and the doctor who performed it did not recommend further

treatment. Fondren was then transferred to a different institution, so his

contacts with Peters ended.2




       2
        After summary judgment briefing concluded, Fondren submitted a
motion to supplement the record in which he provides information, in narrative
form, about treatment he has received for his shoulder following the events of this
case. (Docket #82). This proposed evidence was not presented in opposition to the
defendants’ summary judgment motions, so the Court will not consider it for the
purposes of this Order. The motion to supplement will be denied. Assuming he
can obtain admissible evidence to support his claims about his recent treatment,
Fondren can use that evidence at trial if he believes it will help his case.
       The Court will also deny an earlier discovery motion from Fondren in
which he asked that certain witnesses be made available for depositions. (Docket
#46). As the Court explained in its trial scheduling order, (Docket #33 at 2),
discovery requests must be directed to the party from whom the discovery is
sought; they are not to be filed with the Court.


                                  Page 6 of 12
4.     ANALYSIS

       The Eighth Amendment secures an inmate’s right to be free from

cruel and usual punishment. Prison officials violate that right if they exhibit

deliberate indifference to an inmate’s serious medical need. Orlowski v.

Milwaukee Cty., 872 F.3d 417, 422 (7th Cir. 2017). To succeed on a claim of

deliberate indifference, a plaintiff must prove that “(1) [he] had an

objectively serious medical condition; (2) the defendants knew of the

condition and were deliberately indifferent to treating [him]; and (3) this

indifference caused [him] some injury.” Gayton v. McCoy, 593 F.3d 610, 620

(7th Cir. 2010). Neither defendant contests the third element, so the Court

will address only the first and second.

       As to the first element of his claim, Fondren has put forward

evidence that he had a serious medical condition—chronic nerve damage

in his arm—for which doctors prescribed physical therapy and due to

which the HSU had instituted a cuff-in-front restriction. Van Lanen does

not contest this element, but Peters does. She argues that the orthopedic

surgeon who had last treated Fondren’s shoulder, in July 2017, indicated

Fondren had a good range of motion, and he did not specifically order that

Fondren’s left arm use be restricted in any way. She also notes that Fondren

continued with his prescribed physical therapy only through August, when

he refused to undergo any more sessions. But it is undisputed that Fondren

had been diagnosed with chronic nerve damage in his arm for which he

had undergone medical procedures as recently as July 2017; it is undisputed

the HSU had not removed Fondren’s cuff-in-front restriction on the

morning of November 21 when the incident at issue in this case occurred;

it is undisputed that Fondren had, relatively recently, been prescribed

ongoing care through physical therapy for his nerve issue; it is undisputed


                                 Page 7 of 12
that Fondren claims to have suffered intense pain and swelling when he

was forced to be cuffed behind his back. On this record, a reasonable jury

could find in Fondren’s favor as to the seriousness of his condition.

       With regard to the second element of Fondren’s Eighth Amendment

claim, he must show that the defendants acted with the requisite culpable

state of mind. Gayton, 593 F.3d at 620. This entails a showing that the

defendants had “subjective knowledge of the risk to the inmate’s health”

and the defendants “disregard[ed] that risk.” Id. In other words, the

defendants “must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and [they] must also

draw the inference. Even if a defendant recognizes the substantial risk, he

is free from liability if he responded reasonably to the risk, even if the harm

ultimately was not averted.” Id. Evidence that a defendant “acted

negligently is insufficient to prove deliberate indifference.” Id. Rather,

“deliberate indifference is simply a synonym for intentional or reckless

conduct, and that reckless describes conduct so dangerous that the

deliberate nature of the defendant’s actions can be inferred.” Id. Material

disputes of fact underlie the deliberate indifference element as to each

defendant.

       As to Van Lanen, the evidence construed in Fondren’s favor

demonstrates that he knew about Fondren’s medical issue and cuffed him

in the back anyway, without seeking advice from the HSU first. It is true

that Van Lanen is entitled to rely on the advice of the prison’s medical staff

about inmates’ medical conditions. See McGee v. Adams, 721 F.3d 474, 483

(7th Cir. 2013) (prison guards entitled to rely on medical staff determination

to not exempt plaintiff from leg restraint requirement during transport). But

if the timeline in Peters’ declaration is believed, then Van Lanen lied about


                                 Page 8 of 12
the timing of his call to HSU; she says that he called her after having already

cuffed and transported Fondren. The evidence also supports an inference

that the security issue Van Lanen claims was the impetus for cuffing-in-

back was over, or at least subdued, at the time of the cuffing. The liquid-

throwing episode was done and Fondren had already submitted without

incident to a strip search. If the jury believes Fondren’s story, it could find

that Van Lanen decided to cuff Fondren in back knowing it would cause

him pain in order to punish him for being disruptive toward other officers.

       As to Peters, the question is closer, but nonetheless the record could

support a jury’s finding that she was deliberately indifferent to Fondren’s

medical need by ordering a change to his cuffing restriction without

actually examining him. Peters says that she took into consideration both

Fondren’s medical needs and officer safety when she determined that

cuffing in back with an extension was appropriate. But she does not say

which, if any, medical records she reviewed to make this decision. And if

Fondren is believed, Peters had never physically examined his shoulder,

neck, or arm prior to that date, and had no reason to know the status of his

medical condition.

       Peters also argues the claim against her must fail because there is no

evidence that the change in Fondren’s cuffing restriction caused him any

pain or injury. See Jackson v. Pollion, 733 F.3d 786, 789–90 (7th Cir. 2013)

(“[No matter how serious the condition, a plaintiff must show that the

failure to treat the condition caused him injury or a serious risk of injury.”).

Instead, Fondren’s injury, if any, was caused by the initial act of cuffing him

from behind, which she says was done before she received the call from

Van Lanen requesting that the restriction be changed for prospective

purposes. This argument might have some force, but for the dispute of fact


                                 Page 9 of 12
about the timing of Van Lanen’s call. If Van Lanen is believed, then Peters

approved the cuffing that she admits caused the pain about which Fondren

complains. The claim against Peters will move forward with respect to her

decision to change Fondren’s cuffing restriction.

       The claim will not move forward with respect to Peters’ subsequent

care of Fondren’s shoulder. Fondren claims that Peters should have ordered

an elbow brace for him when he allegedly asked for one a year after the

incident in this case. There is no evidence in the record that any medical

provider ever recommended an elbow brace, or that it was necessary to

treat any of Fondren’s medical conditions, much less the one at issue in this

case. Fondren also complains that Peters did not contact a specialist about

his shoulder pain when he demanded such a referral in the year following

the incident in this case. The evidence shows that Peters evaluated Fondren

in February 2018 for his continued shoulder pain and, together with other

providers, developed a treatment plan to which Fondren agreed. This

evidence demonstrates not indifference but an overall concern for

Fondren’s wellbeing. Fondren’s disagreement with Peters’ proposed course

of treatment is not sufficient to establish liability. See Pyles v. Fahim, 771 F.3d

403, 409 (7th Cir. 2014) (“Disagreement between a prisoner and his doctor,

or even between two medical professionals, about the proper course of

treatment generally is insufficient, by itself, to establish an Eighth

Amendment violation.”).

5.     QUALIFIED IMMUNITY

       The qualified immunity doctrine protects government officials from

civil liability when they perform discretionary functions “insofar as their

conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Harlow v.


                                  Page 10 of 12
Fitzgerald, 457 U.S. 800, 818 (1982). Van Lanen has raised this defense, but

he did so for the first time in his reply brief.3 As Van Lanen must be aware,

arguments raised for the first time on reply are waived. See, e.g., Griffin v.

Bell, 694 F.3d 817, 822 (7th Cir. 2012). Invoking qualified immunity in a reply

brief is particularly inappropriate because once the defense is raised, the

burden shifts to the plaintiff to defeat it. Weinmann v. McClone, 787 F.3d 444,

450 (7th Cir. 2015). Waiting until the reply to raise the defense left Fondren

with no opportunity to meet his burden to respond. Therefore, the Court

finds that Van Lanen has waived the immunity defense for this stage of the

proceedings. See Narducci v. Moore, 572 F.3d 313, 324 (7th Cir. 2009) (holding

that the district court was entitled to find the defendants waived the

qualified immunity defense in summary judgment proceedings because

they failed to raise the issue before their reply brief).

6.     CONCLUSION

       For the reasons stated above, Van Lanen’s motion for summary

judgment will be denied. Peters’ motion will be granted in part and denied

in part. The motion will be granted with respect to Fondren’s complaints

about Peters’ treatment decisions after November 21, 2017. The motion will

be denied with respect to Peters’ November 21, 2017 decision to remove

Fondren’s cuff-in-front restriction. This case will proceed to trial on Eighth

Amendment claims against Van Lanen, with respect to his behind-the-back

cuffing on November 21, 2017, and against Peters, with respect to her

decision to remove Fondren’s cuff-in-front restriction. The Court will set a

trial date by separate order.




       3
           Peters did not raise the defense of qualified immunity.


                                    Page 11 of 12
      Accordingly,

      IT IS ORDERED that Plaintiff’s motion to have witnesses made

available for depositions (Docket #46) be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that Plaintiff’s motion to supplement

the record (Docket #82) be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that Defendant Jay Van Lanen’s motion

for summary judgment (Docket #54) be and the same is hereby DENIED;

and

      IT IS FURTHER ORDERED that Defendant Susan Peters’ motion

for summary judgment (Docket #60) be and the same is hereby GRANTED

in part and DENIED in part as reflected in this Order.

      Dated at Milwaukee, Wisconsin, this 10th day of March, 2020.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                              Page 12 of 12
